     Case 2:20-cv-01474-TLN-KJN Document 50 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY LOUIS LAMON,                                  No. 2:20-cv-1474 TLN KJN P
12                         Plaintiff,
13             v.                                         ORDER
14    S. MEY, et al.,
15                         Defendants.
16

17            Plaintiff filed a motion for extension of time to file objections to the June 30, 2021

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 49) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file objections to

21   the findings and recommendations.

22   Dated: July 21, 2021

23

24

25

26   lamo1474.36

27

28
